Title: John Bondfield to the Commissioners, 21 April 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Hond Sirs
      Bordeaux 21 Apl 1778
     
     Yesterdays post brought us advice of the Arrival of a Vessel belonging to this City from Baltimore in 22 Days at Bilboa, a passenger from on board said to be charged with dispatches for your Honors from Congress sett off for Paris on their Arrival. Letters from Bayonne give me Account of his having past thro’ that City on his road to Paris. I dont learn any Material Inteligence it may be expected he will be with you as early as this. You will thereby be more truely Inform’d than by the reports I have received.
     A Prisoner lately escaped from New York who in his resistance lost many of his Men and sufferd severly during his Imprisonment has applied to me to write to your honors for a Commission, if convenient to be granted a privateer of Force will be emidiately fitted out and given him. He is a Canadian. There is a suitable vessel just off the Stocks that might be filled fitted to Sea in twenty days after a Commission obtaind and if agreable to your honors would be a Consort to the Boston.
     I am not honord with any of your Commands since the two packets of the 5th and 7th. which leave this to Day. I am thereby prevented from proceeding to lay in the Provisions for the Boston not knowing the quantity required which depends on your Instructions. The Ship is taking in her Ballast, the Cordage, Sails and other Articles are and will be ready shortly. With due respect I am Your honors Most Obedient Humble Servant
     
      John Bondfield
     
    